Citation Nr: 1627048	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  03-18 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to vocational rehabilitation benefits for postgraduate educational studies under the provisions of Chapter 31, Title 38, United States Code, to include for flight training.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to September 1996.

The record reflects this matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2006.  A transcript of this hearing is of record.

The Board observes, in pertinent part, that on at least three separate occasions the Veteran's appeal has been listed as withdrawn in the VACOLS system.  However, the Veteran maintains he has never withdrawn this appeal, there are no written records in which he affirmatively requests the appeal be withdrawn, and he has consistently sought adjudication of this appeal.  It was ultimately determined below that the original appeal was still pending, and the case was sent to the Board for appellate consideration.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d). 

Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. 
§ 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80. The term "plan" also includes creation of an IEAP.  Id; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

In this case, the record reflects the Veteran is service-connected for a lumbar spine disorder, evaluated as 20 percent disabling; a bilateral ankle disorder, evaluated as 10 percent disabling; bilateral pes planus with plantar fasciitis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; retained foreign body with left elbow strain, evaluated as noncompensable (zero percent); atelectasis of the right lung, evaluated as noncompensable; and nevus of the face, evaluated as noncompensable.  His overall combined disability rating is 40 percent.  See 38 C.F.R. § 4.25.

The record reflects the Veteran was purportedly evaluated by a VA contract rehabilitation counselor in May 1997, with a subsequent review by a VA counseling psychologist.  Further, the record reflects the claim was originally denied on the basis that while he did have an employment handicap, it was determined to be not feasible for VA vocational rehabilitation services that involved flight training.  In addition, it appears that it was subsequently found that the B.S. degree at the institution requested by Veteran did not satisfy the requirements for flight training under 38 C.F.R. § 21.134.

The Board notes, however, that the Veteran's vocational rehabilitation records appear incomplete.  In pertinent part, the actual record of the contract rehabilitation counselor and that of the VA counseling psychologist are not part of the vocational rehabilitation folder, nor in the electronic records available for the Board's review on Virtual VA and VBMS.  Moreover, copies of the original denial are not of record.  Rather, the information as to the nature of this case, as summarized in the preceding paragraph, was from what was noted in the copy of the Statement of the Case (SOC) that is of record.  Consequently, the Board finds that a remand is required to ensure all available VA vocational rehabilitation records for the Veteran are associated with the record available for review.

The Board further notes that there is no indication the Veteran has had a recent evaluation by a vocational rehabilitation counselor and/or counseling psychologist regarding this case.  In addition, other evidence of record indicates the Veteran received Chapter 30 (Montgomery GI Bill) education benefits to pursue a flight training course.  As such, it is not clear from the record whether he is still seeking this program for vocational rehabilitation purposes, or some other program, or whether his desired program is not feasible based upon the current nature and severity of his service-connected disabilities.

In view of the foregoing, the Board finds that a remand is required in order to obtain a contemporaneous evaluation to determine the Veteran's feasibility for VRE benefits.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records regarding the Veteran's vocational rehabilitation folder and associate it with the record available for review, to include the original denial, as well as the 1997 evaluation by VA contract rehabilitation counselor and the subsequent review(s) by VA counseling psychologist noted in the Statement of the Case (SOC).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to work to include his ability to obtain and maintain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be evaluated by an appropriate vocational rehabilitation counselor or counseling psychologist to determine whether the Veteran has an employment handicap due to his service-connected disabilities in accord with 38 C.F.R. § 21.51, and if so, whether he has a serious employment handicap in accord with 38 C.F.R. § 21.52 and whether the achievement of a vocational goal was currently reasonably feasible in accord with 38 C.F.R. § 21.53.  All counseling records/ narrative reports should be associated with the vocational rehabilitation folder. 

A complete rationale for any opinion expressed must be provided.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the SOC, and provides an opportunity to respond. 

The case should then be returned to the Board for further appellate consideration, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




